Citation Nr: 0813598	
Decision Date: 04/24/08    Archive Date: 05/01/08	

DOCKET NO.  04-33 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
the residuals of grenade fragmentation wounds to the left 
upper arm. 

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of grenade fragmentation wounds to the left 
hand. 

3.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of grenade fragmentation wounds to the left 
wrist. 

4.  Entitlement to an evaluation in excess of 20 percent for 
degenerative changes of the lumbar spine as the residual of 
grenade fragmentation wounds. 

5.  Entitlement to an effective date prior to April 4, 1997 
for an award of service connection for the residuals of 
grenade fragmentation wounds to the left hand. 

6.  Entitlement to an effective date prior to April 4, 1997 
for an award of service connection for degenerative changes 
of the lumbar spine as the residual of grenade fragmentation 
wounds. 

7.  Entitlement to an effective date prior to April 4, 1997 
for the award of a total disability rating based upon 
individual unemployability due to service-connected 
disability. 

8.  Entitlement to an effective date prior to April 4, 1997 
for an award of Dependents' Educational Assistance pursuant 
to the provisions of 38 U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions by Department of Veterans 
Affairs (VA) Regional Offices (RO).

In a decision of November 2000, the Board granted a separate 
and distinct 10 percent evaluation for the residuals of 
grenade fragmentation wounds to the left hand.  This left the 
veteran in receipt of a separate 10 percent evaluation for 
the residuals of grenade fragmentation wounds to the left 
hand, a separate 10 percent evaluation for the residuals of 
grenade fragmentation wounds to the left wrist, and a 
separate noncompensable evaluation for the residuals of 
grenade fragmentation wounds to the left upper arm.

In a subsequent Order of March 2001, the United States Court 
of Appeals for Veterans Claims (Court) vacated only that part 
of the Board's November 2000 decision which denied an 
evaluation in excess of 10 percent for the residuals of 
grenade fragmentation wounds to the left wrist and a 
compensable evaluation for the residuals of grenade 
fragmentation wounds to the left upper arm, thereby leaving 
in effect the previous Board-assigned 10 percent evaluation 
for the residuals of grenade fragmentation wounds to the left 
hand.  

In a decision of January 2002, the Board "restated" the 
aforementioned assignment of a 10 percent evaluation for the 
residuals of grenade fragmentation wounds to the left hand, 
and once again denied entitlement to an evaluation in excess 
of 10 percent for the residuals of grenade fragmentation 
wounds to the left wrist, and a compensable evaluation for 
the residuals of grenade fragmentation wounds to the left 
upper arm.

In a subsequent Order of October 2002, the United States 
Court of Appeals for Veterans Claims (Court) vacated the 
Board's entire January 2002 decision regarding the issues of 
increased evaluations for the veteran's service-connected 
residuals of fragmentation wounds to the left hand, the left 
wrist, and the left upper arm.  
In a rating decision of December 2003, the RO granted service 
connection and a 20 percent evaluation for degenerative 
changes of the lumbar spine.  In that same decision, the RO 
effectuated the Board's November 2000 decision granting a 
separate and distinct 10 percent evaluation for the residuals 
of grenade fragmentation wounds to the left hand, and 
additionally granted entitlement to a total disability rating 
based upon individual unemployability and Dependents' 
Educational Assistance.  All of the aforementioned benefits 
were made effective from April 4, 1997, the date of receipt 
of the veteran's claim for a total disability rating based 
upon individual unemployability.  

This case was most recently before the Board in September 
2006, at which time it was remanded for additional 
development.  The case is now, once more, before the Board 
for appellate review.  

Finally, for reasons which will become apparent, the appeal 
as to the issues of increased evaluations for the service-
connected residuals of grenade fragmentation wounds to the 
left upper arm, the left hand, and the left wrist, as well as 
that of an increased evaluation for service-connected 
degenerative changes of the lumbar spine is being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify you if further action is required on 
your part.  


FINDINGS OF FACT

1.  On April 4, 1997, the RO received the veteran's claim for 
a total disability rating based upon individual 
unemployability, a claim which was additionally construed as 
a request for increased evaluations for the veteran's 
service-connected residuals of grenade fragmentation wounds.

2.  In a rating decision of June 1997, the RO denied 
entitlement to a total disability rating based upon 
individual unemployability, essentially on the basis that the 
veteran's unemployability was in large part the result of his 
nonservice-connected arthritis of the lumbar spine.

3.  In a rating decision of October 1997, the RO denied 
increased evaluations for the veteran's service-connected 
residuals of grenade fragmentation wounds to the right and 
left buttocks, the right and left lower legs, and the left 
arm, as well as an increased evaluation for service-connected 
malaria, and a total disability rating based upon individual 
unemployability.  Once again, denial of the veteran's claim 
for a total disability rating based upon individual 
unemployability was in large part premised upon the fact that 
his unemployability was due primarily to his nonservice-
connected arthritis of the lumbar spine.  

4.  In a rating decision of December 2004, the RO effectuated 
the Board's November 2000 grant of service connection for the 
residuals of grenade fragmentation wounds to the left hand, 
and assigned a 10 percent evaluation.  That same rating 
decision also granted service connection for degenerative 
changes of the lumbar spine, assigned a 10 percent 
evaluation, and additionally granted entitlement to a total 
disability rating based upon individual unemployability and 
Dependents' Educational Assistance under the provisions of 
38 U.S.C.A. Chapter 35.  All of the aforementioned benefits 
were made effective from April 4, 1997, the date of receipt 
of the veteran's claim for a total disability rating based 
upon individual unemployability (and inferred claim for 
increased ratings).

5.  The claim which led to the ultimate award of the benefits 
currently under consideration was received no earlier than 
April 4, 1997.  


CONCLUSIONS OF LAW

1.  An effective date earlier than April 4, 1997 for an award 
of service connection for the residuals of grenade 
fragmentation wounds to the left hand is not warranted.  
38 U.S.C.A. §§ 1110, 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).

2.  An effective date earlier than April 4, 1997 for an award 
of service connection for degenerative changes of the lumbar 
spine is not warranted.  38 U.S.C.A. §§ 1110, 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).

3.  An effective date earlier than April 4, 1997 for the 
award of a total disability rating based upon individual 
unemployability is not warranted.  38 U.S.C.A. §§ 1155, 5110 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 
(2007).  

4.  An effective date earlier than April 4, 1997 for an award 
of Dependents' Educational Assistance pursuant to the 
provisions of 38 U.S.C.A. Chapter 35 is not warranted.  
38 U.S.C.A. §§ 3501, 5110 (West 2002); 38 C.F.R. §§ 3.400, 
3.807, 21.3020, 21.3021 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions; in 
addition to pertinent RO, Board, and Court decisions, and 
both VA and private treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claims, and 
what the evidence in the claims file shows, or fails to show, 
with respect to each claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000). 

The veteran in this case seeks an effective date earlier than 
April 4, 1997 for awards of service connection for the 
residuals of grenade fragmentation wounds to the left hand 
and lumbar spine, as well as for a total disability rating 
based upon individual unemployability and an award of 
Dependents' Educational Assistance.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (2007).  

Total disability ratings based upon individual 
unemployability may be assigned where the schedular rating is 
less than total when it is found that the service-connected 
disability or disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2007).  Total disability 
ratings for compensation may also be assigned where the 
schedular rating is less than total when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent and there is sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 4.16 (2007).

Finally, for the purpose of Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35, a child, spouse, or 
surviving spouse of a veteran or serviceperson will have 
basic eligibility where the veteran was discharged from 
service under conditions other than dishonorable, and has a 
permanent and total service-connected disability.  
38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 
21.3021 (2007).  

As regards the assignment of effective dates, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase is the date of receipt of claim, or the 
date entitlement arose, whichever is later.  The effective 
date of an evaluation and award of compensation is generally 
the day following separation from service, or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).  

Unless specifically provided otherwise, a claim for increased 
compensation is to be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a) (West 2002).  
Section 5110 (b)(2) "specifically provides otherwise" by 
stating that an effective date of an award of increased 
compensation is to be the earliest date as of which it is 
ascertainable that an increase in disability has occurred, if 
the application is received within one year from such date.  
38 U.S.C.A. § 5110(b); see also 38 C.F.R. § 3.400(o)(1)(2) 
(effective date of award of increased rating is the earliest 
date as of which it is factually ascertainable that an 
increase in disability has occurred if the claim is received 
within one year from such date; otherwise, date of receipt of 
claim); Swanson v. West, 12 Vet. App. 442, 447 (1999); Hazan 
v. Gober, 10 Vet. App. 511, 520 (1997).  

Put somewhat more simply, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase is 
the date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (2007).

In the present case, a review of the record discloses that, 
in a decision of August 1996, the Board specifically denied 
entitlement to service connection for arthritis of the lumbar 
spine.

The veteran was next heard from on April 4, 1997, at the time 
of the filing of his claim for a total disability rating 
based upon individual unemployability.  At that time, the 
veteran indicated that he had an eighth grade education, as 
well as occupational experience as a maintenance man, and in 
the area of lumber sales.  Apparently, the veteran last 
worked in 1993.

In a rating decision of June 1997, the RO denied entitlement 
to a total disability rating based upon individual 
unemployability.  At that time, it was noted that private 
medical records beginning in 1996 showed evidence of 
increased low back pain.  Magnetic resonance imaging 
confirmed the presence of spinal stenosis in the area of the 
4th and 5th lumbar vertebrae, with accompanying neurogenic 
claudication.  A May 1997 surgical report was significant for 
the presence of a partial laminectomy with bilateral 
foraminotomies and mesial facetectomies.  Based on such 
findings, it was concluded that the veteran's unemployability 
was due primarily to his nonservice-connected arthritis of 
the lumbar spine, and not to his other service-connected 
disabilities.  

In a subsequent rating decision of October 1997, and in 
apparent response to the veteran's previous claim for a total 
disability rating based upon individual unemployability, the 
RO denied entitlement to increased evaluations for the 
service-connected residuals of grenade fragmentation wounds 
to the right and left buttocks, the right and left lower 
legs, and the left arm.  The RO additionally denied 
entitlement to an increased evaluation for the service-
connected residuals of malaria, and it continued its denial 
of a total disability rating based upon individual 
unemployability.  Once again, the denial of the veteran's 
claim for a total disability rating based upon individual 
unemployability was based in large part on the fact that his 
unemployability was due primarily to a nonservice-connected 
low back condition.  

In a decision of November 2000, the Board granted a separate 
10 percent evaluation for the residuals of a grenade 
fragmentation wound to the left hand.  In so doing, the Board 
concluded that, while the veteran's service-connected 
disability had been described in terms of his left arm, based 
on the evidence of record, and, in particular, a June 1999 VA 
examination, three separate ratings were warranted, since the 
evidence showed three separate and not overlapping areas of 
the veteran's left upper extremity which were affected by 
grenade fragmentation.  The Board concluded that, based on 
the June 1999 VA examination findings, the veteran had three 
separate disabilities which should be described separately 
for rating purposes, since three separate and distinct areas 
of the left upper extremity were affected.  More 
specifically, there were two retained metallic objects in the 
veteran's left hand, as well as scars as the residuals of 
metallic objects which had been removed from the left wrist, 
and a scar of the left upper arm.  

As noted above, in an Order of March 2001, the Court vacated 
that portion of the Board's November 2000 decision which 
denied increased evaluations for the service-connected 
residuals of grenade fragment wounds to the left wrist and 
left upper arm.  However, the Court specifically left in 
effect the Board's assignment of a separate and distinct 10 
percent evaluation for the service-connected residuals of 
grenade fragmentation wounds to the left hand.  

The Board notes that, following a VA orthopedic examination 
in September 2003, the examiner offered his impression that 
the veteran suffered from the residuals of shell fragment 
wounds to the left hand, wrist, and upper arm, characterized 
by slight weakness of left grip strength, a loss of range of 
motion of the left wrist, and slight loss of range of motion 
of the left elbow.  Also noted were certain residuals of 
fragmentation wounds to both the right and left buttocks, and 
to both lower legs.  According to the examiner, the inservice 
grenade explosion had caused the veteran to be blown to the 
ground, at which time he suffered from a loss of 
consciousness, and, also, a likely lower back injury.  Based 
on his physical examination of the veteran and a review of 
available records, the examiner offered his opinion that it 
was at least as likely as not the case that the veteran's 
osteoarthritis of the back was the result of his inservice 
traumatic injury.  According to the examiner, a grenade blast 
close enough to cause multiple shell fragment injuries would 
likely be severe enough to cause the veteran to be blown off 
his feet, resulting in injury.  As regards certain 
employability issues, the examiner was of the opinion that 
the veteran 's service-connected conditions, including his 
lower back disability, would prohibit him from most any 
labor-intensive task requiring lifting, bending, or carrying 
objects.  Further noted was that the veteran's lower back and 
left arm conditions would most likely inhibit any task such 
as sitting at a desk or typing on a keyboard, which would be 
included in the great majority of sedentary-type employment 
situations.

Based in large part on the aforementioned VA examination, the 
RO, in a rating decision of December 2003, granted service 
connection (and a 20 percent evaluation) for degenerative 
changes of the lumbar spine as the residual of grenade 
fragmentation wounds.  In that same rating decision, the RO 
effectuated the Board's November 2000 award of a separate and 
distinct 10 percent evaluation for the residuals of grenade 
fragmentation wounds to the left hand.  Based upon a review 
of all pertinent evidence of record, and given that service 
connection was now in effect for the veteran's predominantly-
disabling lower back condition, the RO awarded a total 
disability rating based upon individual unemployability, as 
well as Dependents' Educational Assistance under the 
provisions of 38 U.S.C.A. Chapter 35.

All of the aforementioned benefits were made effective from 
April 4, 1997, the date of receipt of the veteran's claim for 
a total disability rating based upon individual 
unemployability which precipitated not only the Board's award 
of a separate 10 percent evaluation for the service-connected 
residuals of grenade fragmentation wounds to the left hand, 
but also the grant of service connection for degenerative 
changes of the lumbar spine, and a total disability rating 
based upon individual unemployability leading to the award of 
Dependents' Educational Assistance.

As noted above, the effective date of an evaluation and award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase is the date 
of receipt of claim, or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (2007).  In the case at hand, it 
is clear that the "claim" which ultimately led to the award 
of benefits for which the effective date is now in dispute 
was the veteran's claim for a total disability rating based 
upon individual unemployability, which was received on April 
4, 1997.  While some might argue that the veteran's 
"entitlement" to service connection for the residuals of 
grenade fragmentation wounds to the left hand arose no 
earlier than the time of the aforementioned VA examination in 
June 1999, while "entitlement" to service connection for 
degenerative changes of the lumbar spine, a total disability 
rating, and Dependents' Educational Assistance arose no 
earlier than the VA examination of September 2003, what is 
clear is that the RO has, in fact, awarded benefits effective 
the date of receipt of the veteran's claim, which is to say, 
April 4, 1997, a point in time significantly earlier than the 
aforementioned examinations in June 1999 and September 2003.  
In any case, it is clear that the veteran's "claim" for the 
benefits in question was received no earlier than April 4, 
1997.  In point of fact, a review of the record reveals no 
other communication or action prior to that date which could 
be considered as a claim for the benefits which have now been 
awarded, the vast majority of which hinge upon the 
aforementioned award of service connection for degenerative 
changes of the lumbar spine.  Significantly, and as noted 
above, the Board, in a decision of August 1996, specifically 
denied entitlement to service connection for just that 
disability.  Under the circumstances, an effective date 
earlier than April 4, 1997 for awards of service connection 
for the residuals of grenade fragmentation wounds to the left 
hand and lumbar spine, as well as awards of a total 
disability rating based upon individual unemployability and 
Dependents' Educational Assistance must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession which pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in October 2006.  In that 
letter, VA informed the veteran of the necessary 
prerequisites to establishing an effective date for any 
benefits awarded.  See Dingess/Harman v. Nicholson, 19 Vet. 
App. 473 (2006).  As to informing the veteran of which 
information and evidence he was to provide to VA, and which 
information and evidence VA would attempt to obtain on his 
behalf, VA informed him that it had a duty to obtain any 
records held by any federal agency.  It also informed him 
that, on his behalf, VA would make reasonable efforts to 
obtain records which were not held by a federal agency, such 
as records from private doctors and hospitals.  The RO told 
the veteran that he could obtain private records himself and 
submit them to VA.  Finally, he was told to submit any 
evidence in his possession which pertained to his claims.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, as well as VA and private inpatient and 
outpatient treatment records and examination reports.  Also 
of record are numerous pertinent RO, Board, and Court 
decisions.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's current claims for 
earlier effective dates.  The evidence of record provides 
sufficient information to adequately evaluate the claims, and 
the Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  


ORDER

An effective date earlier than April 4, 1997 for the award of 
service connection for the residuals of grenade fragmentation 
wounds to the left hand is denied.

An effective date earlier than April 4, 1997 for the award of 
service connection for degenerative changes of the lumbar 
spine as the residual of grenade fragmentation wounds is 
denied.

An effective date earlier than April 4,1997 for the award of 
a total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.  

An effective date earlier than April 4, 1997 for the award of 
Dependents' Educational Assistance pursuant to the provisions 
of 38 U.S.C.A. Chapter 35 is denied.  


REMAND

In addition to the above, the veteran in this case seeks 
increased evaluations for the service-connected residuals of 
grenade fragmentation wounds to the left upper arm, the left 
hand, and left wrist, as well as an increased evaluation for 
service-connected degenerative changes of the lumbar spine as 
the residual of inservice grenade fragmentation wounds.  In 
pertinent part, it is contended that all of the 
aforementioned disabilities are more severe than presently 
evaluated, and productive of a greater degree of impairment 
than is reflected by the respective schedular evaluations now 
assigned.

In that regard, the Board notes that, for an increased 
compensation claim, Section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code or Codes under which the claimant is 
rated contain criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  Consistent with the statutory and regulatory 
history, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) which are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employers' 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.

In the present case, a review of the record fails to reveal 
that the veteran was ever provided with VCAA-complying notice 
with respect to his claims for increased ratings.  More 
specifically, correspondence dated in September 2003 and 
October 2006 failed to adequately advise the veteran that he 
could submit evidence showing the effects of the worsening or 
increase in severity of his service-connected disabilities 
upon his "employment and daily life."  Moreover, that 
correspondence failed to furnish the veteran with the 
appropriate Diagnostic Code or Codes which might potentially 
remain unsatisfied despite a showing of increasing 
symptomatology on the part of the veteran.  Under the 
circumstances, the case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to 
include an explanation as to the type of evidence needed to 
establish both a disability rating and an effective date.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); see also 
Dingess, supra; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (while the VCAA notice need not be contained in a 
single communication, post-decisional documents (e.g., 
Statements or Supplemental Statements of the Case) cannot 
satisfy the duty to notify).

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to November 2006, the date of 
the most recent VA examination of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the records identified 
by the veteran cannot be obtained, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran should be informed of any such 
problem.

2.  The veteran should then be 
specifically advised that he may submit 
any and all evidence showing the effects 
of the worsening or increase in severity 
of his service-connected disabilities on 
his "employment and daily life."  All 
such evidence, when obtained, should be 
made a part of the veteran's claims 
folder.  

3.  The veteran should then be furnished 
copies of all of the potentially 
applicable Diagnostic Codes governing the 
award of increased benefits for his 
service-connected left hand, left wrist, 
or left upper arm disability, as well as 
for his service-connected degenerative 
changes of the lumbar spine.  

As to the veteran's service-connected 
left upper extremity disabilities, he 
should be given copies of 38 C.F.R. Part 
4, Diagnostic Codes 5215, 5306, and 5309, 
as well as Diagnostic Codes 7804 and 7805 
in effect prior to August 30, 2002, and 
Diagnostic Codes 7801 through 7805 which 
became effective August 30, 2002.  

As to the veteran's service-connected 
degenerative changes of the lumbar spine, 
he should be provided with copies of 
Diagnostic Codes 5292, 5293, and 5295 in 
effect prior to September 26, 2003, as 
well as Diagnostic Codes 5242 and 5243 
which became effective on September 26, 
2003.  

4.  Thereafter, review the claims file, 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied with 
respect to the veteran's claims for 
increased ratings.  The notice should 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date of any increase for the 
claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

5.  Finally, review the veteran's claims 
for increased evaluations for the 
service-connected residuals of grenade 
fragment wounds to the left upper arm, 
the left hand, and left wrist, as well as 
his claim for an increased evaluation for 
degenerative changes of the lumbar spine 
as the residual of grenade fragmentation 
wounds.  Should the benefits sought on 
appeal remain denied, the veteran should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits since 
the issuance of the most recent SSOC in 
August 2007.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).




	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


